on rehearing.
Per Curiam.
1. The fact that only four Justices participated in the decision, two being disqualified, and that the disqualifications were unknown until after the decision, does not necessarily and as a matter of law require that the judgment be vacated in order that the places of the disqualified Justices may be filled and the case reheard, the judgment not being void; although such facts might afford discretionary grounds for such action by the court. Since three Justices are satisfied that the decision is correct, and since in these circumstances there is no likelihood that the judgment of affirmance would be changed if the vacancies were filled, the judgment is adhered to so far as this ground is concerned. Greene County v. Wright, 127 Ga. 150 (56 S. E. 288); Edwards v. State, 123 Ga. 542, 544 (51 S. E. 636); Code, § 24-4010; Act approved March 30, 1937, Ga. L. 1937, p. 33.
2. It does not otherwise appear that the judgment should be vacated.

Judgment adhered to.

Atkinson, P. J., Bell and Jenkins, JJ., concur. Hutcheson, J., dissents from note 2. Russell, C. J., and Grice, J., disqualified.